[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                          _______________               U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              JULY 17 2000
                             No. 99-13117
                                                           THOMAS K. KAHN
                           _______________                      CLERK
                   D. C. Docket No. 98-01637-CV-JLK

INTERNATIONAL AIRCRAFT RECOVERY, L.L.C.,
a Nevada Limited Liability Company,

                                               Plaintiff-Counter-
                                               Defendant-Appellee,
     versus

THE UNIDENTIFIED, WRECKED AND ABANDONED AIRCRAFT, her
armament, apparel, and cargo located within
one marine league of a point located at 25-00043'34" N Latitude
and 80-2'8" W Longitude,

                                               Defendant,

UNITED STATES OF AMERICA,

                                               Intervenor-Defendant-Counter-
                                               Claimant-Appellant.

                            ________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                           _________________
                              (July 17, 2000)
Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

KRAVITCH, Circuit Judge:

      The United States appeals a district court order upholding the right of

International Aircraft Recovery (“IAR”) to salvage, over the objection of the

federal government, a Navy torpedo bomber that crashed in the Atlantic Ocean

during World War II. We hold that the United States, as owner of the plane, can

prohibit IAR’s salvage efforts; accordingly, we reverse.



I. BACKGROUND AND PROCEDURAL HISTORY

      This lawsuit involves a Navy “Devastator” TBD-1 torpedo bomber that

crashed off the Florida coast during a training flight in 1943. Built in 1938, the

plane flew “neutrality patrol” in the central Atlantic until it was assigned in mid-

1941 to the aircraft carrier Yorktown operating in the Pacific. In 1942, the plane

participated in the Battles of Midway and the Coral Sea. During the Battle of the

Coral Sea, TBD-1 torpedo bombers sank the Japanese aircraft carrier Shoho and

badly damaged the carrier Shokaku. The Yorktown suffered substantial damage

itself during the battle, but the carrier was able to recover many of her aircraft,

including the subject of this suit.




                                           2
      After overhauling the TBD-1, the Navy used the plane for training in Miami,

Florida. During a torpedo attack instruction flight on July 1, 1943, the TBD-1

experienced mechanical difficulties. The pilot and crew parachuted safely from the

plane, which crashed in deep international waters approximately eight miles east of

Miami Beach.

      The Navy did not know exactly where the TBD-1 crashed, and it “struck”

the plane from the inventory of active aircraft in September 1943. Since that time,

the Navy has taken no steps to locate or salvage the plane.

      In 1990, a group searching for Spanish galleons located the TBD-1 and

offered to sell the location to the National Museum of Naval Aviation. The

museum declined because it did not have a budget for new acquisitions. The

discoverers then sold the plane’s location to Windward Aviation, a corporation

controlled by Douglas Champlin, a private collector of fighter planes. Champlin

negotiated to salvage the plane and turn it over to the Museum of Naval Aviation

in exchange for other aircraft, but the parties never reached an agreement.

      Since purchasing the location of the TBD-1, Champlin has conducted two

brief salvage operations. In 1994, salvors filmed the wreck site and recovered a

portion of the torpedo bomber’s canopy. In 1998, Champlin made another




                                         3
videotape and recovered the plane’s radio mast. Champlin and the companies he

controls, including IAR, have invested over $130,000 in the salvage of the TBD-1.

      Worried that other salvors would assert claims to the wreckage, Champlin,

as President of Windward Aviation, Inc., filed an in rem action in 1994 to secure

his exclusive salvage rights. After the federal government expressed its objections

to Champlin’s salvage efforts, he voluntarily dismissed the lawsuit and turned the

canopy over to the National Museum of Naval Aviation.

      After more unsuccessful negotiations with the Navy, Champlin filed this

second in rem action through IAR. The action sought an injunction barring any

interference with the plaintiff’s exclusive salvage rights, and either a full and

liberal salvage award or title to the aircraft under the law of finds. The government

intervened and both parties filed motions for summary judgment. The district

court, holding that IAR had the right to continue its salvage efforts and that it

would be entitled to a salvage award, granted IAR’s motion and entered final

judgment. The court retained jurisdiction to determine the salvage award later, and

granted the United States permission to intervene in those proceedings.

      IAR claims it is not interested in keeping the TBD-1 itself, but still believes

that the plane belongs on display at the National Museum of Naval Aviation. In its

final order, the court intimated that during salvage proceedings it might award the


                                           4
TBD-1 to the museum and calculate appropriate compensation for IAR. Both

parties agree that the in rem defendant aircraft is of substantial historical value,

both because of its participation in the Battles of Midway and the Coral Sea, and

because no TBD-1 planes have been preserved for display or study. In fact, the

only other known TBD-1 also lies submerged in deep water.



II. DISCUSSION

      In its final order, the district court granted IAR permission to proceed with

salvage operations over the objection of the United States. The United States

argues that it is the owner of the crashed TBD-1, and that as such, it can reject

salvage efforts by third parties.



A. Abandonment

      The law of salvage generally governs efforts to save vessels in distress.

Under the law of salvage, rescuers take possession of, but not title to, the distressed

vessel and its contents. See Columbus-America Discovery Group v. Atlantic Mut.

Ins. Co., 974 F.2d 450, 459 (4th Cir. 1992); Martin J. Norris, The Law of Salvage,

in 3A Benedict on Admiralty § 150 (rev. 7th ed. 1999). A court then fashions an

appropriate award for the salvors’ services. A vessel without owner, however, is


                                           5
subject to the law of finds, summed up succinctly as “finders keepers,” rather than

the law of salvage. See id. at 459-60; Norris, supra, § 158. Admiralty law

presumes that owners do not give up title to ships and cargo in marine peril, even if

cargo is swept overboard or a crew has to leave its vessel on the open water. See

Columbus-America, 974 F.2d at 460 (quoting Hener v. United States, 525 F. Supp.

350, 356-57 (S.D.N.Y. 1981)); Norris, supra, § 150. The law recognizes, however,

that owners can “abandon” all interests in their vessels. See Fairport Int’l

Exploration, Inc. v. The Shipwrecked Vessel, 177 F.3d 491, 498 (6th Cir. 1999);

Treasure Salvors, Inc. v. The Unidentified Wrecked & Abandoned Sailing Vessel,

569 F.2d 330, 336-37 (5th Cir. 1978).1

       IAR argues that the district court made a factual finding, which we would

review for clear error, that the Navy had abandoned all interest in the wrecked

TBD-1. A careful reading of the court’s opinion, however, reveals that it contains

no such finding. Although the district court discussed in its opinion whether the

United States retained ownership of the TBD-1 or had abandoned the plane, it did

not resolve the matter. “[T]he issue of abandonment and ownership are [sic]

secondary to the question of whether this Court can protect the Plaintiff’s ongoing


   1
     Decisions by the former Fifth Circuit issued before October 1, 1981 are binding as precedent
in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981 (en
banc).

                                               6
federal salvage rights as to the In Rem Defendant aircraft,” wrote the court.2

Consistent with this focus on salvage rights rather than title under the law of finds,

the court retained jurisdiction and clearly envisioned conducting salvage award

proceedings in the future. Had IAR acquired title to the TBD-1 through the law of

finds, there would be no basis for salvage award proceedings because courts do not

supervise the efforts of owners to preserve their own property.

         Although the court’s opinion strongly suggests that the court believed the

United States had abandoned the TBD-1, it was correct to avoid such a holding

based on the evidence before it. The Constitution gives Congress the power to

dispose of all property, real and personal, belonging to the United States. See U.S.

Const. art. IV, § 3, cl. 2 (“the Property Clause”). As courts consistently have

recognized, the federal government cannot abandon property absent an affirmative

act authorized by Congress. See Royal Indem. Co. v. United States, 313 U.S. 289,

294, 61 S. Ct. 995, 997 (1941).

         The Government, which holds its interests . . . in trust for all the

         people, is not to be deprived of those interests by the ordinary court

         rules designed particularly for private disputes over individually

         owned pieces of property; and officers who have no authority at all to


  2
      Op. at 17, in R1, Tab 32.

                                             7
        dispose of Government property cannot by their conduct cause the

        Government to lose its valuable property rights by their acquiescence,

        laches, or failure to act.

United States v. California, 332 U.S. 19, 40, 67 S. Ct. 1658, 1669 (1947). In the

realm of admiralty law, courts have held that the United States has not abandoned

its interests in ships sunk over a century ago during the Civil War. See United

States v. Steinmetz, 973 F.2d 212, 222-23 (3d Cir. 1992); Hatteras, Inc. v. The

U.S.S. Hatteras, 1984 A.M.C. 1094, 1097-1101 (S.D. Tex. 1981).

        IAR argues that the Navy abandoned all interests in the TBD-1 when it

struck the bomber from its inventory of active planes. This argument relies heavily

on the response of Dr. William Dudley, the Director of Naval History for the U.S.

Navy, to a hypothetical question during his deposition. Asked how an aircraft

carrier captain who destroyed excess planes at sea before returning to port at the

end of World War II would indicate the “final disposition of those aircraft” to a

new captain taking over command of the carrier, Dr. Dudley speculated that “[i]f

there is an inventory, I would expect to see some kind of an inventory,” and that

“[t]he term usually used [on such an inventory] is stricken.”3




  3
      Dudley Dep. at 61, in R1, Tab 28, Ex. A.

                                                 8
           Dr. Dudley qualified his answer as conjectural, and expressed the need to

research the question.4 Moreover, Dr. Dudley’s answer does not address how the

Navy would officially divest itself of all property interests in those destroyed

planes. Later during the deposition, Dr. Dudley clarified that the Navy could

abandon title to an aircraft only by asking Congress to pass specific legislation.5 In

an earlier affidavit, Dr. Dudley testified that “[t]he term ‘stricken’ refers to the

administrative action which removes an aircraft from active service and the related

maintenance and reporting requirements for such service, but it does not denote or

imply a final disposition of such aircraft.”6 This interpretation is consistent with a

Navy circular distributed in 1944 recommending the “striking” of all aircraft that

had crashed or were heavily damaged, to be followed by salvage operations.7 IAR

did not cite, and we could not find, any statute in effect in 1943 authorizing the




   4
       See id. at 60.
   5
       See id. at 71.
   6
       Dudley Aff. at para. 11, in R1, Tab 20, Ex. 1.
       7
      See J.S. McCain, Deputy Chief of Naval Operations, Aviation Circular Letter No. 72-44,
Aircraft - Striking and Disposition Of, at para. 2 (July 24, 1944), in R1, Tab 28, Ex. B. The
analogous case of Kern Copters, Inc. v. Allied Helicopter Serv., Inc., 277 F.2d 308 (9th Cir. 1960)
also is consistent with this interpretation. In Kern, the Ninth Circuit concluded that the Army did
not abandon a helicopter that had crashed in Guatemala by “dropping [it] from accountability
records.” Id. at 312-13.

                                                   9
Navy to abandon planes by simply “striking” them from the inventory of active

aircraft.

       The district court suggested that the Navy may have abandoned the TBD-1

pursuant to the Surplus Property Act of 1944, which directed that “[s]urplus

property shall be disposed of.” Pub. L. No. 78-457, § 4, 58 Stat. 765, 768 (1945).

Far from a rigid decree, however, the Act mandated only that the disposal of

surplus property occur “to such extent, at such times, in such areas, by such

agencies, at such prices, upon such terms and conditions, and in such manner, as

may be prescribed in or pursuant to this Act.” Id. The Act did not mention the

abandonment of property; its focus instead was on the sale of surplus of World

War II matériel, including salvage and scrap. See id. §§ 2 & 15, 58 Stat. at 766,

772-73.8

       The Act established a Surplus Property Board to regulate and facilitate the

disposal of excess military supplies, see id. at § 5, 58 Stat. at 768, and subsequent

legislation renamed the Board as the Surplus Property Administration, see Pub. L.

No. 79-181, 59 Stat. 533, 533 (1945). It was the Surplus Property Administration

that first adopted regulations permitting agencies to abandon war matériel. See



  8
    The Act also permitted the donation of surplus supplies in certain circumstances. See Pub. L.
No. 78-457 § 13(b), 58 Stat. at 768, 771.

                                               10
Surplus Property Administration Regulation § 8319, 10 Fed. Reg. 14966 (1945).9

Even in the most permissive scenario, according to these regulations, agencies

could only abandon property after an affirmative finding made by a “responsible

officer, approved by a reviewing authority,” and reduced to writing. See id. §

8319.7, 10 Fed. Reg. at 14967.10 The Navy neither made such findings nor

compiled the written report required to abandon property pursuant to the Surplus

Property Administration’s regulations.11

        As an alternative argument, IAR claims that the Property Clause does not

apply in the admiralty context and that we instead should apply the common law

    9
      See also Surplus Property Administration Regulation § 8304.13, 11 Fed. Reg. 180 (1946)
(dictating that the “abandonment of surplus aeronautical property shall be governed by the
provisions of Part 8319”).
   10
     Typically, the process for abandoning property was more onerous, requiring not only written
factual findings about the property’s value or the cost of maintenance and handling, but also
publication of a notice for thirty days offering to sell or donate the property. See id. § 8319.3 &
8319.6, 10 Fed. Reg. at 14967.
  11
      IAR points out that these regulations only apply to property in “the continental United States,
its territories and possessions.” Surplus Property Administration Regulations §§ 8304.2 & 8319.2.
Even assuming that these regulations would not cover an airplane that was based in the continental
United States but that crashed in international waters, however, does not lead to the conclusion that
the United States has abandoned the in rem defendant TBD-1. As explained in the text, the primary
method for disposing of surplus property under the 1944 Act was by sale. This holds true for aircraft
beyond the United States’ territorial limits. See Surplus War Property Administration Regulation
§ 4, 9 Fed. Reg. 11727 (1944) (establishing a pricing policy for surplus aircraft both within the
United States and abroad). Before Regulation § 8304, the Surplus Property Board or Administration
apparently had to consider requests to dispose of surplus property in an extraordinary manner (such
as by abandonment) on a case-by-case basis. See, e.g., Surplus Property Board Special Order 18,
10 Fed. Reg. 11039 (1945) (permitting the abandonment of surplus submarine and torpedo netting
by the Navy). There is no indication in the record that the Surplus Property Board or Administration
granted permission to abandon crashed Navy planes.

                                                 11
test for abandonment to determine whether the federal government has lost title to

the TBD-1. In support of its position, IAR cites the Supreme Court’s statement in

California v. Deep Sea Research, Inc., 523 U.S. 491, 508, 118 S. Ct. 1464, 1473

(1998), that “the meaning of ‘abandoned’ under the [Abandoned Shipwreck Act]

conforms with its meaning under admiralty law.” Deep Sea Research is inapposite,

however, for we have no cause to interpret the Abandoned Shipwreck Act in this

case.12 Furthermore, Deep Sea Research involved a privately-owned steamship

with privately-insured cargo. See id. at 495, 118 S. Ct. at 1467. IAR cites no other

cases for the proposition that the common law of admiralty supercedes the

Constitution, and we do not find the argument convincing.



B. Salvage

       In ruling that the United States could not prevent IAR’s efforts to raise the in

rem defendant TBD-1, the district court concluded that the law of salvage gives

salvors the absolute right to aid any vessel that is in a state of marine peril if a

prudent owner would have accepted the assistance. No one disputes that the TBD-


  12
    The Abandoned Shipwreck Act asserts title to abandoned shipwrecks “embedded in submerged
lands of a State” on behalf of the federal government, and then transfers that title “to the State in or
on whose submerged lands the shipwreck is located.” 43 U.S.C. § 2105 (2000). Neither party has
argued that the Act applies in this case, perhaps because the in rem defendant is not a shipwreck and
is not “embedded in the submerged lands of a State.”

                                                  12
1 torpedo bomber, submerged in a corrosive environment and slowly

disintegrating, is in a state of marine peril.13 The district court, however, under-

appreciated the authority of a vessel’s owner to prevent others from interfering

with its property.

       The law of salvage is intended to encourage rescue, see Columbus-America,

974 F.2d at 460 (quoting Hener v. United States, 525 F. Supp. at 356), and often

aid must be administered quickly when ships are in peril. Therefore, when a ship

is in distress and has been deserted by its crew, anyone can attempt salvage without

the prior assent of the ship’s owner or master. See The Laura, 81 U.S. (14 Wall.)

336, 344-45 (1871); The Barque Island City, 66 U.S. (1 Black) 121, 128 (1861);

Norris, supra, § 136. Put another way, when a salvor comes upon a vessel in

distress, he can assume the owner would want assistance. The owner of the

derelict vessel cannot contest the salvor’s right to attempt a rescue by claiming

after the fact that the assistance was unwanted. See, e.g., The Laura, 81 U.S. at

344-45.



  13
      Nor do the parties dispute that the law of salvage can apply to submerged airplanes. Although
the archetypical case of salvage may involve a damaged ship in danger of sinking, “[i]t is settled that
all manner of objects other than vessels and their cargo are subject to salvage.” 2 Thomas J.
Schoenbaum, Admiralty and Maritime Law § 16-2 (2d ed. 1994). Raising sunken craft and property
is a recognized salvage service, see Norris, supra, § 31, and courts have allowed salvage claims for
long-submerged wrecks, see, e.g., Platoro Ltd. v. The Unidentified Remains of a Vessel, 695 F.2d
893, 901-02 (5th Cir. 1983).

                                                  13
        This rule of law, however, does not mean that an owner cannot reject

salvage assistance in a timely manner. It is useful to quote the full passage in the

Supreme Court opinion cited by the district court for its “prudent owner”

proposition: “While salvage cannot be exacted for assistance forced upon a ship,

her request for or express acceptance of the service is not always essential to the

validity of the claim. It is enough if, under the circumstances, any prudent man

would have accepted.” Merritt & Chapman Derrick & Wrecking Co. v. United

States, 274 U.S. 611, 613, 47 S. Ct. 663, 664 (1927) (citation omitted).

        In support of its order, the district court cited one relatively recent opinion in

which the Ninth Circuit suggested that an owner could only reject salvage services

if doing so were prudent. See Tidewater Salvage, Inc. v. Weyerhaeuser Co., 633

F.2d 1304, 1307 (9th Cir. 1980) (“An owner, acting as a prudent person, may

refuse salvage assistance by completed communication to the prospective salvor at

any time before the act of salvage.”). The court authorized a salvage award,

however, because it determined that the Weyerhaeuser lumber company had not

rejected effectively the assistance of the salvors.14 The caveat in Tidewater

Salvage about the “prudent owner” is therefore dicta, and it appears never to have

   14
       The salvors in Tidewater Salvage retrieved logs in Coos Bay that had drifted away from
lumber mills. The court determined that Weyerhaeuser’s blanket policy rejecting such assistance
did not put the salvors on notice to ignore particular logs, because the salvors could not determine
a log’s owner until they had already recovered the drifting lumber. See 633 F.2d at 1307.

                                                14
been put to the test; we could find no decision based on the prudence of rejecting

salvage services.

        A related basis for the district court’s holding was the theory that owners can

only reject salvage services if they have made alternative plans to recover their

vessels. The court cited Spreckels v. The State of California, 45 F. 647, 649 (N.D.

Cal. 1890), which reads, “where the owners of a vessel in peril have taken all

measures in their judgment necessary to insure her safety, and those measures are

adequate, and all that prudence requires, other parties have no right to obtrude their

services.” The Spreckels court later stated that “[t]he owner of a vessel disabled or

in distress does not thereby lose the control of his property. He has the right to

refuse or accept any offers of assistance that may be made, or to adopt his own

measures for the preservation of his vessel.” Id. at 650 (emphasis added). The

equivocation is understandable, for both of the statements quoted above are dicta,

unconnected to the resolution of the case. The Spreckels court, like the Ninth

Circuit in Tidewater Salvage, granted a salvage award because the owner of the

distressed vessel had not rejected the salvors’ services.15 See id. at 651.

   15
      The court cited two other cases, but neither supports either the proposition that owners can
reject aid only if it would be “prudent” or the notion that owners can reject aid only if they have
made arrangements to save their vessels on their own. Manchester Brigade v. United States, 276
F. 410, 413 (E.D. Va. 1921) simply holds that a salvage award is available when a vessel calls for
and accepts assistance, but dismisses the responding vessel before its mission is accomplished. In
Hamburg-American Line v. United States, 168 F.2d 47, 56 (1st Cir. 1948), the First Circuit held that

                                                15
       We reject the district court’s reasoning and instead interpret the law of

salvage to permit the owner of a vessel in marine peril to decline the assistance of

others so long as only the owner’s property interests are at stake. This view is

consistent with the Supreme Court’s statement in Merritt & Chapman that “salvage

cannot be exacted for assistance forced upon a ship.” 274 U.S. at 613, 47 S. Ct. at

664.

       Other cases strongly support this interpretation of salvage law as well. In an

oft-cited case, a district court in Louisiana stated the rule in forceful language: “If

the master of a burning vessel prefers to allow her to burn rather than to permit

outside parties to extinguish the flames, he may do so. He has a perfect right to

decline any assistance that may be offered him: he should not be assisted against

his will.” New Harbor Protection Co. v. Steamer Charles P. Chouteau, 5 F. 463,

464 (D. La. 1881); accord The Indian, 159 F. 20, 25 (5th Cir. 1908) (“Under nearly

all supposable circumstances when the master is in command and control of his

own ship he may refuse and reject salvage services, and no volunteer salvor can

force on him, and be rewarded for, services which he forbids.”); cf. Legnos v. M/V



the Navy was entitled to a salvage award for saving a German freighter scuttled and abandoned by
its crew. The First Circuit concluded that the freighter’s master had never rejected the offer of
salvage assistance. The court also considered the “dictates of equity”: the ship’s owner could not
claim both that it wanted the freighter to sink and that the ship should be returned to its possession.
Id. at 55-56.

                                                  16
Olga Jacob, 498 F.2d 666, 672 (5th Cir. 1974) (“So long as the services . . . are not

rejected by those in authority a bystander or interloper is eligible for salvage award

in proportion to the value of his contributory efforts.”).16 We have no occasion in

this case to consider whether an owner could refuse salvage assistance if anything

other than its own property interests were at stake.17 Cf. Ramsey v. The

Pohatcong, 77 F. 996, 997 (S.D.N.Y. 1896) (holding that a tug boat was “bound to

respect the master’s decision [refusing salvage assistance], and had no legal right

to impose [its] services upon him,” at least as long as the refusal did not injure,

among other things, the property interests of others).

        In the context of salvage claims pertaining to historic wrecks, numerous

courts have held that title holders can prevent salvors from raising long submerged


   16
     The authors of admiralty treatises agree that owners can reject salvage assistance. According
to Martin J. Norris, “Salvage services should not be thrust upon the unwilling. . . . It is the privilege
of the master to accept proffered salvage services or not, so long as the vessel in distress is then in
a position where nothing but ordinary property interests are involved.” Norris, supra, § 114
(footnote omitted). Another treatise expresses the same view: “Salvage cannot be forced upon an
owner or his agent in possession of the vessel; a salvor who acts without the express or implied
consent of the owner is a ‘gratuitous intermeddler,’ who is not entitled to any salvage award.” 2
Thomas J. Schoenbaum, Admiralty and Maritime Law § 16-1 (2d ed. 1994). Addressing the more
specific issue of historic wrecks, the treatise author reasons that “[o]nly in a rare case where the
governmental owner gives express or implied consent to salvage, should an award be given because
the government has full power to reject or prohibit the services.” Id. at § 16-7 (footnote omitted).
   17
      IAR suggests that as a matter of policy, we should permit the salvage of the TBD-1 because
its condition is deteriorating and time for recovering the plane is running short. We have no
occasion to consider this policy argument, however, because it does not implicate any rights or
legally cognizable interests--beyond that of the United States in its own property--that could affect
our interpretation of the law of salvage.

                                                   17
vessels. The Fifth Circuit noted that “[a] salvage award may be denied if the salvor

forces its services on a vessel despite rejection of them by a person with authority

over the vessel,” but held that the titleholder to an historic ship submerged off its

shores had not rejected the plaintiff’s salvage services. See Platoro Ltd. v. The

Unidentified Remains of a Vessel, 695 F.2d 893, 901-02 (5th Cir. 1983). A

Virginia district court held that a plaintiff could not continue salvage operations on

an 1802 Spanish shipwreck without the permission of Spain, which retained title to

the submerged vessel. See Sea Hunt, Inc. v. The Unidentified, Shipwrecked Vessel

or Vessels, 47 F. Supp. 2d 678, 692 (E.D. Va.1999); see also Lathrop v. The

Unidentified, Wrecked & Abandoned Vessel, 817 F. Supp. 953, 964 (M.D. Fla.

1993); Jupiter Wreck, Inc. v. The Unidentified, Wrecked and Abandoned Sailing

Vessel, 691 F. Supp. 1377, 1389 (S.D. Fla. 1988) (“‘[P]otential salvors’ do not

have any inherent right to save distressed vessels. Their activities must be subject

to the owner’s acquiescence.”). Finally, this circuit considered the case of an

eighteenth century ship sunk in the waters of Biscayne National Park and, after

holding that the plaintiff was not entitled to a salvage award because the vessel was

not in marine peril, noted that “the owner of the property [the United States] may

not even have desired for the property to be ‘rescued.’” See Klein v. The




                                          18
Unidentified, Wrecked & Abandoned Sailing Vessel, 758 F.2d 1511, 1515 (11th

Cir. 1985).

       Based on this review of the law of salvage, we conclude that IAR has no

right to continue salvage operations over the express objections of the TBD-1's

owner. On the other hand, IAR may be eligible for a salvage award for Champlin’s

past efforts. A party states a valid claim for a salvage award if it renders voluntary

assistance that contributes to the rescue of a vessel in marine peril. See id. at 1515

(describing elements of a salvage award claim); Norris, supra, § 2. Champlin’s

past endeavors appear to satisfy these general criteria; the TBD-1 has been in a

state of marine peril since he learned of its location, Champlin’s efforts to recover

the plane have not been based on a legal duty or contractual obligation, and

Champlin has taken constructive steps toward the ultimate preservation of the

aircraft.

       Whether IAR is eligible for a salvage award for Champlin’s efforts obtaining

the location of the submerged TBD-1, videotaping the wreck, and returning the

plane’s canopy and radio mast to dry land depends on when the United States

rejected the salvage efforts of Champlin and his companies. The record contains

evidence of objections by the United States to Champlin’s efforts stretching back




                                          19
to at least 1993.18 Furthermore, some courts have entertained the possibility that

laws regulating the use of public property could provide a “constructive rejection”

of salvage of publicly owned vessels. See Lathrop, 817 F. Supp. at 964; cf.

Platoro, 695 F.2d at 902. On the other hand, IAR maintains that Champlin

negotiated with the Navy about trading the TBD-1 torpedo bomber for vintage

aircraft already in the government’s possession, and some evidence in the record

might indicate that the Navy at times acquiesced to Champlin’s salvage efforts.19

We remand for the district court to consider when the United States effectively

rejected the salvage efforts of IAR and its predecessors-in-interest, and to calculate

a salvage award, if appropriate, for their past efforts.



III.

        We REVERSE the district court order permitting IAR to continue salvage

operations on the in rem defendant aircraft, the TBD-1, and we REMAND for

further proceedings consistent with this decision.


   18
     See Letter from W.S. Dudley, Director of Naval History, United States Navy, to Douglas L.
Champlin, President, Historic Aircraft Recovery, Inc. (Nov. 17, 1998), in R1, Tab 12, Ex. 6; Letter
from Damon Miller, Trial Attorney, Department of Justice, to David Paul Horan (Feb. 29, 1995),
in R1, Tab 12, Ex. 8; Letter from J. Bernard Murphy, Federal Preservation Officer, United States
Navy, to Milan G.W. Slahor (June 25, 1993), in R1, Tab 12, Ex. 7.
  19
    See Facsimile from Douglas L. Champlin to Capt. R.L. Rasmussen, Director, National Museum
of Naval Aviation (July 26, 1995), in R1, Tab 18, Ex. G.

                                                20